Citation Nr: 0532266	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-29 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to June 10, 2003, for 
the award of a 30 percent evaluation for residuals of a 
fracture, distal third of the right tibia and right fibular 
head.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to June 
1987 and was honorably discharged.  She subsequently served 
from November 1987 to May 1992, and was separated with an 
other than honorable discharge.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which increased the noncompensable 
evaluation for the disability at issue to 10 percent, 
effective from June 10, 2003.  A rating decision dated in 
January 2004 increased the evaluation to 30 percent, 
effective from June 10, 2003.

As is discussed below, the Board finds that the veteran 
timely appealed the noncompensable initial rating assigned in 
a May 1997 rating decision.  However, in a statement received 
on August 12, 2004, the veteran withdrew this appeal for 
entitlement to an increased rating for the disability at 
issue.  As such, entitlement to an initial compensable 
evaluation of less than 30 percent, from March 29, 1993, is 
not for consideration by the Board on this appeal.

The issue on appeal was remanded by the Board in March 2005. 

At a June 2005 hearing before the undersigned Veterans Law 
Judge, the veteran's representative clarified that the 
veteran had not claimed that there was clear and unmistakable 
error in a May 1997 RO decision that assigned the veteran a 
noncompensable rating for her right lower extremity.




FINDINGS OF FACT

1.  A signed statement from the veteran, received on June 19, 
1997, may be reasonably construed as a timely notice of 
disagreement with a May 1997 rating decision which granted 
service connection for residuals of a fracture, distal third 
of the right tibia, and assigned a noncompensable evaluation 
effective from March 29, 1993.

2.  The medical evidence dated prior to June 10, 2003, does 
not indicate that the veteran's right lower extremity 
disability met the criteria for a 30 percent rating.


CONCLUSION OF LAW

The criteria for an effective date prior to June 10, 2003 for 
a 30 percent rating for residuals of a fracture, distal third 
of the right tibia and right fibular head, have not been met.  
38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Notice

In this case, the Board notes that the claim arises from a 
notice of disagreement as to a RO determination which granted 
an increased rating of 30 percent for residuals of a 
fracture, distal third of the right tibia and right tibular 
head, effective from June 10, 2003.  Accordingly, the claim 
for an effective date prior to June 10, 2003 for a 30 percent 
rating represents a "downstream" issue as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), a precedent opinion of 
VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004)).  
The opinion states that if, in response to notice of its 
decision on a claim for which VA has already given the 38 
U.S.C. § 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  

With regard to the instant case, the Board finds that a July 
2003 notice letter (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate a claim for an increased rating for residuals of 
a fracture, distal third of the right tibia and right tibular 
head; (2) informed the claimant about the information and 
evidence that VA would seek to provide; (3) informed the 
claimant about the information and evidence the claimant was 
expected to provide; and (4) requested or told the claimant 
to provide any evidence in the claimant's possession that 
pertained to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  Adequate 38 U.S.C. 
§ 5103(a) notice was provided as to the original claim for an 
increased rating for residuals of a fracture, distal third of 
the right tibia and right tibular head, in July 2003, and as 
such, the issue currently on appeal falls within the 
exception for the applicability of 38 U.S.C.A. § 5103(a).  

Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In that regard, the Board 
notes that the veteran does not allege, nor does the record 
reflect, that there exists outstanding evidence relevant to 
the issue on appeal.  The veteran has not identified any 
additionally available evidence for consideration in her 
appeal.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence she should submit to substantiate her 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

History and Analysis

A review of the record reflects that on March 29, 1993, the 
RO received the veteran's initial claim of entitlement to 
service connection for a right leg disability.  Service 
connection for this disorder was established by a May 1997 
rating action.  This rating action assigned the veteran a 
noncompensable rating from March 29, 1993.  In a statement 
received on June 19, 1997, the veteran expressed disagreement 
specifically with the May 1997 decision which denied a 
compensable rating for the disability at issue.  As such, it 
may be reasonably construed as a timely notice of 
disagreement therewith.  38 C.F.R. § 20.302.  Hence, the May 
1997 rating action had not become final, and, indeed, was on 
appeal, at the time of the September 2003 rating action which 
increased the veteran's noncompensable rating to 10 percent 
effective from June 10, 2003, and the January 2004 rating 
action which granted the veteran an increased 30 percent 
rating, also effective from June 10, 2003.  As the rating 
period on appeal stemmed from an appeal of the May 1997 
rating action, the Board must consider whether a 30 percent 
rating was warranted at any time from March 29, 1993.  As the 
veteran withdrew his appeal of entitlement to an increased 
initial rating for the disability at issue, on August 12, 
2004, the Board will not consider whether an initial 
compensable rating of less than 30 percent was warranted 
prior to June 10, 2003.

In her statements and June 2005 testimony, the veteran has 
maintained that her right lower extremity disability was just 
as disabling on March 29, 1993, as it is today.  She asserts 
that since her disabling condition now warrants a 30 percent 
rating, it warranted a 30 percent rating back in March 1993, 
and she should therefore be given an effective date of March 
29, 2003 for an increased 30 percent rating.

The Board notes that the governing legal criteria provide 
that the effective date of an award of compensation is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (2002); 38 C.F.R. § 
3.400.  The effective date for disability compensation 
awarded based on direct service connection, is the day 
following separation from active service, or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim or date entitlement arose, which ever is later.  38 
C.F.R. § 3.400(b)(2).

In this case the veteran did not submit a claim for service-
connected compensation for her right lower extremity 
disability within one year following her separation from 
honorable active service in June 1987.  As noted above, the 
veteran was separated from her second period of service, from 
November 1987 to May 1992, with an other than honorable 
discharge.  As such, it may not serve as a basis for 
compensation benefits.  Hence, benefits may not be awarded 
earlier than March 29, 1993.  

The Board recognizes that the January 2004 rating decision 
which awarded a 30 percent rating retroactively effective 
from June 10, 2003 noted the service medical records included 
X-ray findings of fracture of the right fibular head, which 
was nondisplaced, and fracture of the distal tibial shaft 
which was spiral in nature, with mild displacement and 
shortening.  It was also noted that reports of treatment in 
service showed a tender ankle and right ankle pain.  The 
service medical records also showed the veteran complained of 
right knee pain on running, and slight laxity of the lateral 
collateral ligament.

However, VA orthopedic examination in May 1997 revealed that 
the veteran had no right lower extremity disability other 
than her right lower limb being 3/4 inch shorter than the left.  
The examiner noted that there was no other deformity, no 
angulation, and no false motion.  There was no intraarticular 
involvement, and the ankle and knee motions were full and 
stable.  The diagnoses included status post fracture of the 
right tibia, with no residuals.  The May 1997 reported 
symptoms did not meet the criteria for a 30 percent rating 
under any appropriate diagnostic code, including 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 or Diagnostic Code 5275.  Under 
Diagnostic Code 5262, a 30 percent rating was warranted for 
impairment of the tibula and fibula manifested by malunion 
with marked knee or ankle disability.  Under Diagnostic Code 
5275, a 30 percent rating was warranted for shortening of the 
bones of the lower extremity of 2 1/2  to 3 inches.  As 
discussed above, neither Diagnostic Code criteria for a 30 
percent rating was demonstrated by the competent clinical 
evidence of record prior to June 10, 2003.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for entitlement to an effective date earlier than 
June 10, 2003 for the grant of a 30 percent rating for the 
disability at issue.




ORDER

Entitlement to an effective date prior to June 10, 2003, for 
the award of a 30 percent evaluation for residuals of a 
fracture, distal third of the right tibia and right fibular 
head, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


